Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the Application on November 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK(US 2019/0074328 A1).
	
Regarding claim 1, PARK teaches an electronic device (cellular phone terminal, Para-76), comprising:

a flexible display(Para-75: display device DD in accordance with an exemplary embodiment may be flexible display device)  comprising a plurality of light emitting diodes(display element layer DP-OLED, fig.3, Para-106; OLED, fig.5, Para-128);

a capacitive(capacitive sensing method, Para-150) fingerprint sensor(input sensing unit ISU, Para-104, 150) disposed on the flexible display(DP-OLED, figs.2&7);

a driving circuit(timing control circuit TC, or input sensing circuit IS-C, fig.4, Para-125); and

a plurality of signal lines(SL1-1 to SL1-4; SL2-1 to SL2-4; fig.8) electrically connecting the capacitive fingerprint sensor and the driving circuit(Para-125, 173-179).

Regarding claim 9, PARK teaches the electronic device according to claim 1, wherein the capacitive fingerprint sensor comprises a plurality of sensing electrodes(sensing electrodes, Para-104; also fig.8) and one of the plurality of signal lines comprises at least two contact portions contacting one of the sensing electrodes(fig.4)(signal lines are connected from the NDA-PD area to the PCB pad area as shown in fig.4, there are two contact portion). 

Regarding claim 10, PARK teaches the electronic device according to claim 1, further comprising an insulating layer(IS-IL1 or IS-IL2, fig.7, Para-151) disposed on the capacitive fingerprint sensor.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over PARK(US 2019/0074328 A1) in view of Grant et al. (US 2008/0303782 A1) (herein after Grant).

Regarding claim 2, PARK teaches the electronic device, according to claim 1, wherein the electronic device has a bending region(first bent area BA1 or second bent area BA2 or third bent area BA3, fig.16) [and the driving circuit is disposed in the bending region].

Nevertheless, PARK is not found to teach expressly the electronic device, wherein driving circuit is disposed in the bending region.

However, Grant teaches a flexible touch sensitive surface, wherein the driving circuit(flexible chip 106, fig.1C) is disposed in the bending region(Para-35, 57).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified PARK with the teaching of Grant to include the feature in order to provide flexible touch sensitive electronic interactive device where a flexible chip, also known as flexible circuitry, be rolled up like a window shade, while providing data processing capability for electronic interactive device.
Regarding claim 6, PARK as modified by Grant teaches the electronic device according to claim 2,wherein the capacitive fingerprint sensor(fingerprint sensing panel, Para-104, PARK) comprises a plurality of sensing electrodes(fig.8, PARK) disposed in the bending region(fig.1C and 3, Grant)(flexible interactive device is rollable, therefore the touch sensitive electrodes shown in fig.3 are obvious to be in the bending area when rolled).

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over PARK(US 2019/0074328 A1) in view of YI et al.(US 2017/0160819 A1) (herein after YI).

Regarding claim 3, PARK teaches the electronic device, according to claim 1, wherein the electronic device has a bending region(first bent area BA1 or second bent area BA2 or third bent area BA3, fig.16) [and a part of the capacitive fingerprint sensor is disposed in the bending region].

Nevertheless, PARK is not found to teach expressly the electronic device, a part of the capacitive fingerprint sensor is disposed in the bending region.

However, YI teaches a flexible electronic device, wherein the electronic device has a bending region(figs.3B, 5B, 19A) and a part of the capacitive fingerprint sensor is disposed in the bending region(figs.10A, 11A-11C, 12B)(as the flexible electronic device is a wearable device, watch, the whole area of the display device is bendable and the electrodes shown in figs.10A, 11A-11C are disposed in the bending region).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified PARK with the teaching of YI to include the feature in order to provide a flexible wearing device having fingerprint recognition to perform a security authentication such as payment and be used at limited times and steps instead of being used continuously like finger and/or pen touches.

10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over PARK(US 2019/0074328 A1) in view of LENG et al. (US 2019/0273124 A1) (herein after LENG).

Regarding claim 4, PARK is not found to teach expressly the electronic device according to claim 1, wherein at least one of the plurality of signal lines comprises a mesh portion(PARK only teaches the sensing electrodes are mesh patterned not the signal lines).

However, LENG teaches a flexible display panel, wherein at least one of the plurality of signal lines comprises a mesh portion(figs.6-7&10-13)(grid-like structure, Para-48).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified PARK with the teaching of LENG to include the feature in order to reduce risk of the metal wiring being broken.

Regarding claim 5, PARK as modified by LENG teaches the electronic device according to claim 4, wherein the mesh portion comprises a plurality of openings(opening OP, Para-128, 132, 159, 181, PARK) and one of the plurality of light emitting diodes is in one of the plurality of openings(opening OP, Para-128, 132, 159, 181, PARK).

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PARK(US 2019/0074328 A1) in view of Grant et al.(US 2008/0303 782 A1) and further in view of LIU et al.(US 2019/0064958 A1) (herein after LIU).

Regarding claim 7, PARK as modified by Grant teaches the electronic device according to claim 2, wherein the electronic device further comprises a flat region(NBA1, fig.16) adjacent to the bending region(BA2 or BA3, fig.16), the capacitive fingerprint sensor(fig.8) comprises a first sensing electrode disposed in [the bending] region and a second sensing electrode(fig.8) disposed in the flat region(NBA1, PARK), [and a width of the first sensing electrode and a width of the second sensing electrodes are different].

Nevertheless, PARK as modified by Grant is not found to teach expressly the electronic device, wherein the capacitive fingerprint sensor comprises a first sensing electrode disposed in the bending region and a second sensing electrode disposed in the flat region, and a width of the first sensing electrode and a width of the second sensing electrodes are different.

However, LIU teaches a flexible touch display panel, wherein the capacitive sensor(figs.2A-4A) comprises a first sensing electrode(103) disposed in the bending region(FA, fig.2A) and a second sensing electrode(102) disposed in the flat region (NFA), and a width of the first sensing electrode and a width of the second sensing electrodes are different(figs.2A-4A). 

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified PARK further with the teaching of LIU to include the feature in order to provide a flexible touch display panel, which have good tolerance of bending and good touch stability during bending or rolling.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over PARK(US 2019/0074328 A1) in view of CHOI et al.(US 2017/0212 637 A1) (herein after CHOI).

Regarding claim 8, PARK is not found to teach expressly the electronic device according to claim 1, wherein the electronic device has a bending axis and an angle between at least one of the plurality of signal lines and the bending axis is greater than 0 degree and less than or equal to 90 degrees. 

However, CHOI teaches a touch panel, wherein the electronic device has a bending axis and an angle between at least one of the plurality of signal lines and the bending axis is greater than 0 degree and less than or equal to 90 degrees(figs.4&9 and related text). 

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified PARK with the teaching of CHOI in order to teach the claim limitations. Such modification is desirable, since the folding stress decreases as the touch panel is folded with a relatively large radius of curvature, damage caused by the folding stress may become less even when extent of inclination of the first driving wiring with respect to the folding axis FX is small.

Examiner Nate
12. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692